FILED
                           NOT FOR PUBLICATION                                 JUN 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CENTURY SURETY COMPANY,                          No. 10-17309

              Plaintiff - Appellant,             D.C. No. 3:07-cv-00636-RCJ-
                                                 RAM
  v.

CASINO WEST, INC.,                               MEMORANDUM*

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                     Argued and Submitted December 8, 2011
                            San Francisco, California

Before: LUCERO,** CALLAHAN, and N.R. SMITH, Circuit Judges.

       Century Surety Company appeals the district court’s denial of its motion for

summary judgment on the basis that its policy exclusions were ambiguous.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Carlos F. Lucero, Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.
      On April 6, 2012, we certified two questions of Nevada law to the Nevada

Supreme Court: “(1) Does the pollution exclusion in Century’s insurance policy

exclude coverage of claims arising from carbon monoxide exposure? (2) Does the

indoor air quality exclusion in Century’s insurance policy exclude coverage of

claims arising from carbon monoxide exposure?” Century Sur. Co. v. Casino W.,

Inc., 677 F.3d 903, 905 (9th Cir. 2012).

      On May 29, 2014, the Nevada Supreme Court filed its answers to the

certified questions. We need not restate the facts of this case or the reasoning of the

Nevada Supreme Court set forth in Century Sur. Co. v. Casino W., Inc., No. 60622,

2014 WL 2396085 (May 29, 2014). Pursuant to the state high court’s opinion, we

affirm the judgment of the district court.

      AFFIRMED.




                                             2